Citation Nr: 1701887	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  16-25 018	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA), Veterans Health Administration (VHA)
Medical Center Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Munroe Regional Medical Center on March 22, 2015.

(Pursuant to BVA Directive 8430 (May 17, 1999) the Veteran's claims of service connection for prostate cancer, Parkinson's disease, and ischemic heart disease to include as a result of exposure to herbicides as well as his claim for a total rating based on individual unemployability will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) from an April 2015 decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a video hearing in connection with "all issues which are raised by the record . . .".  This video hearing was also noted in the Veteran's VA Form 8, Certification of Appeal.  However, to date, this hearing request has not been scheduled.  Therefore, a remand to schedule the Veteran for the requested video hearing is required.  See 38 C.F.R. §§ 20.703 (2016).

Accordingly, the appeal is REMANDED to the AOJ for the following action:

Schedule the Veteran for a video hearing in accordance with his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

